Name: COMMISSION REGULATION (EC) No 270/96 of 13 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 14. 2 . 96 EN Official Journal of the European Communities No L 36/ 11 COMMISSION REGULATION (EC) No 270/96 of 13 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 14 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 36/ 12 EN Official Journal of the European Communities 14 . 2. 96 ANNEX to the Commission Regulation of 13 February 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) I (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 50,1 204 68,8 064 59,6 l 400 45,7 066 41,7 464\ 100,9 068 62,3 600 88,9 204 74,5 624 69,9 208 44,0 662 46,8 212 97,0 999 67,3 l 624 124,7 0805 30 20 052 66,9 999 71,5 204 45,8 0707 00 10 052 118,4 388 67,5 053 213,3 400 74,5 060 61,0 512 54,8 066 520 66,5 53,8 524 100,8 068 132,2 528 87,1 204 144,3 600 77,6 624 178,7 624 48,4 999 128,8 999 69,0 0709 10 10 220 365,3 0808 10 51 , 0808 10 53, 999 365,3 0808 10 59 052 64,0 0709 90 73 052 139,0 064 78,6 77,5 388 39,2 204 400 75,9 412 54,2 404 57,6 624 241,6 508 68,4 \ 999 128,1 512 51,2 0805 10 01 , 0805 10 05, I 524 57,4 0805 10 09 052 39,8 528 48,0 204 42,4 624 86,5 208 68,2 728 107,3 212 44,6 800 78,0 220 46,7 804 21,0 388 40,5 999 64,1 400 42,2 0808 20 31 052 86,3 436 41,6 064 72,5 448 24,4 388 103,0 600 57,9 400 100,7 512 83,1 624 56,0 528 84,1 999 45,8 624 79,0 0805 20 1 1 052 75,7 728 115,4 204 75,7 800 55,8 624 79,3 804 112,9 999 76,9 | 999 89,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin '.